Case 3:20-cv-00495-SDD-RLB   Document 31-9   08/25/20 Page 1 of 6




                     EXHIBIT 7
        Case 3:20-cv-00495-SDD-RLB              Document 31-9      08/25/20 Page 2 of 6




                          NITED STATES DISTRICT CO RT
                     FOR THE MIDDLE DISTRICT OF LO ISIANA


JENNIFER HARDING, JASMINE POGUE, OMEGA
TAYLOR, LOUISIANA STATE CONFERENCE OF
THE NAACP, and POWER COALITION FOR
EQUITY AND JUSTICE,

                     Plai iff ,                               Case. No. 3:20-c -00495

    .

JOHN BEL EDWARDS, in his official capaci as
Go ernor of Lo isiana, and KYLE ARDOIN, in his
official capaci as Secre ar of S a e of Lo isiana.

                     Defe da      .

                  DECLARATION OF MICHAEL                    . MCCLANAHAN

        P rs an o 28 U.S.C.    1746, I declare ha he follo ing is r e and correc o he bes of

m kno ledge:

        1.    M name is Michael W. McClanahan and I am he Presiden of he Na ional

Associa ion for he Ad ancemen of Colored People Lo isiana S a e Conference ( Lo isiana

NAACP ). The Lo isiana NAACP is a Plain iff in his case.

        2.    The Lo isiana NAACP           as char ered in 1943. I ha e ser ed as Presiden of he

Lo isiana NAACP since 2017 and am c rren l in m second erm. We are a nonprofi and

nonpar isan organi a ion and a S a e Conference of he Na ional Associa ion for he Ad ancemen

of Colored People. The Lo isiana NAACP s           ork is de o ed o p rs ing he social, poli ical,

economic, and ed ca ional eq i        of Black people in his s a e and na ion. O r mission incl des

elimina ing racial discrimina ion and plif ing he pro ec ion of o ing righ s and fair poli ical




                                                   1
        Case 3:20-cv-00495-SDD-RLB            Document 31-9       08/25/20 Page 3 of 6




par icipa ion. As a nonprofi , he Lo isiana NAACP depends en irel on he         ork of ol n eers,

s ppor ed b membership fees and pri a e donors.

       3.     The Lo isiana NAACP s           ork in s ppor of     o ing righ s incl des m l iple

s a e ide ini ia i es. O r o er engagemen     ork d ring recen elec ions has incl ded ge o     he

 o e campaigns; idespread o er regis ra ion effor s; o er engagemen and ed ca ion ia social

media; Rela ional Vo ing and he H s le Ini ia i e,     hich are o er engagemen , regis ra ion, and

informa ion programs      hich ha e engaged o er 100,000 Lo isiana o ers; and a So ls o he

Polls program ha engaged ens of ho sands of Lo isiana o ers d ring he las presiden ial

elec ion.

       4.     The Lo isiana NAACP has been moni oring he po en ial elec oral impac s of

COVID-19 for o er fi e mon hs and has had o specificall in es iga e he po en ial effec s of he

s a e s req iremen s limi ing access o absen ee mail-in ballo s despi e he risks of he COVID-19

pandemic. Informa ion ha      he Lo isiana NAACP has ga hered regarding he abili           of o r

members o safel     par icipa e in Lo isiana s       pcoming elec ions has been dissemina ed o

members ia reg lar remo e mee ings, hich ere formerl held mon hl b are no held eekl

d e o he increased rgenc .

       5.     The Lo isiana NAACP has ransi ioned o ir al mee ings and online coordina ion

d ring he COVID-19 pandemic, incl ding o r Ann al Con en ion and Leadership Conference in

Sep ember 2020,    hich    ill be held f ll   ir all , d e o he heal h risks of ga hering a large

gro p oge her for an in-person mee ing.

       6.     In prepara ion for Lo isiana s No ember and December elec ions, he Lo isiana

NAACP has con in ed o ad oca e for he implemen a ion of an emergenc elec ion plan ha           ill

no force o ers ho are no eligible o o e b absen ee ballo o go o he polls in person if he



                                                 2
       Case 3:20-cv-00495-SDD-RLB            Document 31-9       08/25/20 Page 4 of 6




do no feel safe doing so d e o risk of infec ion and se ere illness from COVID-19, and ha       ill

ma imi e he amo n of ime ha          o ers ha e o par icipa e in earl     o ing in order o f r her

increase o ers access o he ballo      hile decreasing risk of infec ion. Da a regarding dea h and

infec ion ra es has made i clear ha COVID-19 is dispropor iona el impac ing Black o ers all

o er he co n r    and especiall     in Lo isiana. As a res l ,     e ha e engaged in ongoing

comm nica ions    i h s a e legisla ors and congressional ca c s members, incl ding es if ing

before he s a e legisla re, in an effor o oice he rgenc of ins i        ing elec ion proced res ha

 ill mi iga e an dispropor iona e ad erse impac on Black o ers or ha migh de er hem from

e ercising heir righ o o e in Lo isiana s No ember and December elec ions.

       7.     The Lo isiana NAACP has appro ima el           3,000 d es pa ing members. O r

membership incl des Black regis ered o ers li ing hro gho      Lo isiana. Man of o r members

are older o ers be een he ages of 60 and 65 and a n mber ha e nderl ing heal h iss es s ch

as as hma, diabe es, and h per ension. Gi en ne s co erage of he pandemic and bo h na ional

and s a e da a sho ing ha Black people con in e o dispropor iona el make p he majori            of

repor ed COVID-19 cases and dea hs        a one poin       e cons i      ed a s aggering 70% of

Lo isiana s COVID-19 dea hs       man of o r members are rigoro sl self-q aran ining in heir

homes and ha e been doing so for mon hs. O r members are keenl a are ha Black people are

being hardes hi b he ir s in Lo isiana, and man of o r members ho are no c rren l eligible

for an absen ee ballo are concerned ha he ma ha e o forego o ing in No ember and

December in order o a oid risking infec ion a polling places. E en o nger, heal h members

 ho ma no necessaril ha e an nderl ing medical condi ion are concerned abo              he risks of

ha ing o o e in person, par ic larl gi en he ir s escala ion in Lo isiana in recen mon hs.




                                               3
        Case 3:20-cv-00495-SDD-RLB             Document 31-9       08/25/20 Page 5 of 6




        8.       The COVID-19 pandemic con in es o ca se Black comm ni ies npreceden ed

dis ress and grief. Sadl , m l iple members of he Lo isiana NAACP ha e died d e o COVID-

19, incl ding members nder he age of 65, and more s ill ha e los famil members, lo ed ones,

and comm ni       members o he ir s. Their dea hs, and he ongoing risks of he pandemic, ha e

ca sed significan s ress and conf sion abo     ho members can safel e ercise heir righ o o e

his ear. The sacredness behind he ac of o ing is a core par of he Lo isiana NAACP mission,

b   man of o r members, especiall       hose ho are par ic larl     lnerable, feel as if he ha e o

make an impossible decision: do I e ercise m righ o o e or do I pro ec m life and he li es of

m famil members?

        9.       In addi ion o o r effor s o ad oca e on behalf of o r members o sec re pro ec ions

d ring he o ing process in ligh of he pandemic s con in ing escala ion and dispropor iona e

impac on Black comm ni ies, he Lo isiana NAACP has nder aken a n mber of addi ional asks

and ac i i ies in order o address he conf sion and concerns of o r members regarding heir

op ions for o ing safel in No ember and December, incl ding ad er ising o ed ca e members

on ho    o o e safel , ir al can assing, and o her p blic ed ca ion effor s. F r hermore, e are

di er ing significan ime and reso rces o pro iding prac ical pro ec ions for o ers      ho ma be

forced o o e in person or gi e p heir o e al oge her. We ha e direc ed o r alread limi ed

reso rces in o a s a e ide effor o hand o       appro ima el 40,000 o 45,000 masks and hand

sani i ers o o ers, rel ing on he effor s of ro ghl 300 ol n eers o er he co rse of abo        480

ho rs a o er 30 NAACP branches hro gho           he s a e.

        10.      I ser e as a member of he Lo isiana COVID-19 Heal h Eq i         Task Force. The

Task Force is comprised of p blic heal h and medical e per s, comm ni          leaders, and p blic

officials, and     as crea ed o iss e recommenda ions regarding heal h ineq i ies affec ing



                                                 4
Case 3:20-cv-00495-SDD-RLB   Document 31-9   08/25/20 Page 6 of 6
